Citation Nr: 1617064	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for primary lateral sclerosis (PLS).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of scarring from acne vulgaris and sebaceous cysts of the face, bilateral anterior ears, left cheek and groin area, also claimed as chloracne, prior to October 30, 2012, and in excess of 40 percent thereafter.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1968 to October 1974, with confirmed service in the Republic of Vietnam from July 1969 to July 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Togus, Maine.

When this case was before the Board in July 2015, the Board reopened the Veteran's claim for service connection for a neurological disorder, to include PLS and bilateral upper and lower extremity peripheral neuropathy.  It then remanded the claim, along with the Veteran's claim for an increased skin disability rating, for a VA opinion, and a VA examination, respectively.  The Board also provided a comprehensive procedural history of the case, which included a recognition of the Veteran's contention that his skin disability should have been diagnosed as chloracne.  The Board found that regardless of the name of the skin disability diagnosis, the areas on the body involved with the claimed chloracne were the same areas evaluated for the Veteran's already service-connected skin disability.  The Board then assured the Veteran that he had been service-connected for a skin disability similar to chloracne and that this condition was associated with herbicide exposure.  However, the Board explained, a separate evaluation to clarify the Veteran's diagnosis was not warranted, since any separate disability evaluation would constitute pyramiding, and thus would not result in a higher rating for the Veteran.

When this case was before the Board again in December 2015, the Board noted that during the pendency of the appeal, the RO had granted service connection for bilateral upper and lower extremity peripheral neuropathy, and thus the Board narrowed the Veteran's neurological disability claim to one for service connection for PLS only.  The Board then remanded the claim along with the Veteran's increased skin disability rating claim for further development.  Both claims are now again before the Board for further appellate action.

The Board notes that in a February 2014 telephone conversation with an RO staff member, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO, and he was notified that a hearing had been scheduled for April 7, 2014.  However, the Veteran did not report to the hearing, provided no explanation, and has not sought to reschedule the hearing.  The Veteran's hearing request is therefore deemed withdrawn.

The Board also notes that in a March 2016 letter, the Veteran stated that a year prior, his wife had quit her job to stay home and take care of him, and he inquired as to whether she was entitled to any form of VA compensation for taking care of him at home.  The Board notes that effective March 24, 2015, VA amended its regulations to require that all claims be filed on standard forms prescribed by the Secretary.  As such, the Veteran is directed to contact the RO for further instruction if he wishes to file any additional claim for compensation.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In a March 2014 letter, the Veteran discussed his skin disability, his peripheral neuropathy, and his PLS, and stated that over time, his affliction had rendered him house-bound, in a wheelchair, and unemployable.  The Veteran was subsequently granted service connection for bilateral upper and lower extremity peripheral neuropathy in a September 2015 rating decision.  The Board finds that the Veteran's statement raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that any claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The only increased rating claim currently before the Board, however, is for the Veteran's skin disability.  The Veteran's March 2014 letter referenced an affliction which renders him house-bound, in a wheelchair, and unemployable.  The Board infers that the Veteran was referencing his neurological disabilities, to include his service-connected bilateral upper and lower extremity peripheral neuropathy, and not his facial scarring.  As such, the Board notes that the Agency of Original Jurisdiction (AOJ) has not adjudicated this issue.  The Board, therefore, does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board remanded this case in December 2015 with instructions for the RO to obtain an opinion by a VA neurologist addressing the etiology of the Veteran's primary lateral sclerosis (PLS).  An additional neurology examination was to be performed if deemed necessary by the neurologist providing the requested opinion.  The RO was also instructed to schedule the Veteran for an additional VA examination to assess the current severity of his service-connected skin disability.  

The Veteran was subsequently scheduled for at least one VA examination on December 31, 2015, but it is unclear whether the examination was to address his skin disability, his neurological disability, or both.  In a January 2016 letter, the Veteran stated that he came down with the flu and cancelled over the phone a day prior to the examination, stating he could not travel and did not want to get others sick.  A "Compensation and Pension Exam Inquiry" of record confirms that the Veteran's appointment was cancelled on December 30, 2015.

The Board notes some additional confusion regarding the RO's efforts to obtain the opinion and examination requested by the Board.  Upon review of several "Compensation and Pension Exam Inquiry" documents of record, it appears that a neurologist at the Togus VA Medical Center (VAMC) reviewed the RO's opinion and/or examination request, stated that he had just seen the Veteran in July 2015 and would not change his opinion on the examination, and requested that the file or examination request be sent to Boston.  The Veteran was then called and offered appointments with examiners who were not physicians, but refused, and was then given the above-referenced December 31, 2015, appointment, with a neurologist.  The record indicates that in addition to the cancelled Togus VAMC appointment, two examinations at the Boston VAMC were cancelled due to the Veteran's failure to report.  However, no correspondence appears in the record notifying the Veteran of examinations scheduled at the Boston VAMC.

The Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Upon a review of the foregoing facts, however, the Board finds that good cause has been shown for the Veteran's failure to report to his December 2015 VA examination or examinations.  Specifically, the Board finds that the Veteran's reported illness and the confusion regarding the location of the examinations and availability of a neurologist constitute good cause.
 
Accordingly, the RO or the Appeals Management Center (AMC) should obtain an opinion from a VA neurologist addressing the etiology of the Veteran's PLS, and should schedule the Veteran for an additional VA examination to determine the current severity of his service-connected skin disability.  The RO or the AMC should instruct the relevant examiners in accordance with the Board's December 2015 remand instructions, which are restated below with minor modifications.  The RO or the AMC should also notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

The Board also notes that in previous correspondence, for example a February 2014 letter, the Veteran has associated his PLS with his bilateral upper and lower extremity peripheral neuropathy, and described them as giving rise to interchangeable symptoms.  As such, the Board finds that a theory of secondary service connection has been raised by the record.  Accordingly, the examiner on remand should provide opinions as to whether the Veteran's PLS is proximately due to or has been aggravated by his service-connected bilateral upper and lower extremity peripheral neuropathy.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the current severity of his service-connected scarring from acne vulgaris and sebaceous cysts of the face, ears, cheeks, and groin area.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should take color photographs of the Veteran's scarring and include those photographs with the examination report.

After examination of the Veteran and review of the claims file, the examiner should discuss the following:

a) whether the Veteran has any characteristics of disfigurement as noted in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), due to his acne scarring.  Specifically, the examiner should address all 8 noted characteristics of disfigurement, and state whether or not the Veteran has that characteristic of disfigurement or not.

b) whether the Veteran has visible or palpable tissue loss or either gross distortion of symmetry of one, two, or three or more features or paired sets of features, to include nose, chin, forehead, eyes, eyelids, ears/auricles, cheeks, or lips.

c) the number of scars present due to the Veteran's facial scarring from acne vulgaris and sebaceous cysts of the face, ears, cheek, and groin area (also claimed as chloracne due to herbicide exposure), and whether such scars are deep and nonlinear, superficial and nonlinear, or are painful or unstable.  The combined area of the scars should be expressed in square inches or square centimeters.

d) The examiner should additionally note the percentage of both exposed and total body area affected by the Veteran's acne/skin disability, to include any acne/scarring of the groin area.

e) The examiner should additionally indicate whether the Veteran takes any systemic treatment for his skin disability, including corticosteroids or immunosuppressive drugs, and if so the duration/frequency of such treatment.  The examiner should also comment on any noted topical treatment as well.

The examiner should discuss the findings from the July 2015 examination report, particularly the indication that there were 5 or more scars but only 2 scars were measured, one of which appears to meet the definition of a characteristic of disfigurement due to being wider than 0.6 cm.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the evidence of record should be made available and reviewed by a VA neurologist.  Based on a review of the Veteran's pertinent history, the neurologist should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's primary lateral sclerosis (PLS) was incurred in, was caused by, or is otherwise etiologically related to his military service, to include as due to his presumed exposure to Agent Orange in Vietnam.  An additional examination of the Veteran should be performed if deemed necessary by the neurologist providing the requested opinion.

If the neurologist finds that the Veteran's PLS is not etiologically related to his service, the neurologist is advised that an opinion based solely on the condition's absence from the list of conditions presumed to be service-connected based on herbicide exposure is not sufficient.  The neurologist must take into account the Veteran's personal circumstances, including his lay statements and treatment records during and after service.  

Then, the neurologist should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PLS is proximately due to his service-connected bilateral upper and lower extremity peripheral neuropathy.

If not, the neurologist should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PLS has been aggravated (permanently worsened beyond its natural progression) by his service-connected bilateral upper and lower extremity peripheral neuropathy.

If aggravation is found, to the extent possible, the neurologist should provide an opinion as to:

a) the baseline manifestations of the Veteran's PLS found prior to aggravation; and

b) the increased manifestations which, in the neurologist's opinion, are proximately due to his bilateral upper and lower extremity peripheral neuropathy.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC must also notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  He must be notified that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




